Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 1 of 39




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                Case No.

   DARLENE GRANTZ,

            Plaintiff,

   v.

   SOUTHERN STEAK HOUSE, LLC, a
   Florida limited liability company, et. al.


         Defendants.
   ____________________________________/

                                                INDEX

   Pleading Name                                                          Date

   Case Docket

   Civil Coversheet                                                       08/21/2020

   Complaint                                                              08/21/2020

   Receipt for Filing Fee                                                 08/24/2020

   Order Directing Plaintiff to Effect Service Upon Defendants            01/24/2021

   Plaintiff’s Motion for Extension of Time to Serve Defendant with the
   Summons and Complaint                                                  02/01/2021

   Plaintiff’s Notice of Hearing                                          02/01/2021

   Order on Plaintiff’s Motion for Extension of Time                      02/11/2021

   Issued Summons to Southern Steak House, LLC                            02/12/2021

   Issued Summons to Scott Lizza                                          02/12/2021

   Issued Summons to S&J Crazy Lizards Entertainment, LLC                 02/12/2021

                                          Composite Exhibit “A”



   38268262.1
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 2 of 39




   Receipt for Filing Fee                                          02/12/2021

   Notice of Appearance and Designation of Email Service           03/15/2021
   Address Pursuant to Rule 2.516

   Defendants’ Motion to Dismiss Plaintiff’s Complaint             03/15/2021




                                                 2
   38268262.1
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 3 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 4 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 5 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 6 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 7 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 8 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 9 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 10 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 11 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 12 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 13 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 14 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 15 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 16 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 17 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 18 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 19 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 20 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 21 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 22 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 23 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 24 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 25 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 26 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 27 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 28 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 29 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 30 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 31 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 32 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 33 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 34 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 35 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 36 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 37 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 38 of 39
Case 9:21-cv-80586-AHS Document 1-1 Entered on FLSD Docket 03/22/2021 Page 39 of 39
